Citation Nr: 1439994	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent prior to November 15, 2012, for a service-connected mood disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954 and from June 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2012, the Veteran presented sworn testimony during a personal hearing in Nashville, Tennessee, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a July 2013 decision, the Board granted an initial 50 percent disability rating, but no higher, for the service-connected mood disorder prior to November 15, 2012; the Board also denied a disability rating in excess of 70 percent from November 15, 2012.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court partially vacated the Board's decision--specifically, the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected mood disorder prior to November 15, 2012.  The matter was remanded to the Board for further consideration pursuant to a Joint Motion for Partial Remand dated in February 2014.

In a May 2014 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's attorney submitted further argument and evidence in August 2014, which included a waiver of agency of original jurisdiction (AOJ) consideration of the newly added evidence.  See 38 C.F.R. §§ 19.9 , 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

Prior to November 15, 2012, the Veteran's mood disorder was manifested by near continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; irritability; panic attacks; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place were not shown.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no higher, for a service-connected mood disorder were likely met prior to November 15, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9435 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Here, however, the Veteran's claim for an increased initial rating for his service-connected mood disorder is a "downstream" issue in that it arose from an initial grant of service connection for this disability.  Prior to the April 2010 rating decision, the RO issued letters in October 2009 and January 2010 that advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Also, the agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs) and post-service treatment records, Social Security Administration (SSA) records, and secured two examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

VA examinations with respect to the mood disorder claim on appeal were obtained in April 2010 and November 2012.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 30 percent evaluation for his service-connected mood disorder from October 15, 2009, the date of claim, and a 70 percent evaluation from November 15, 2012, the date of the most recent VA examination.  As noted above, the July 2013 Board decision granted a 50 percent disability rating prior to November 15, 2012.  Pursuant to the February 2014 Joint Motion for Partial Remand, the matter of entitlement to a disability rating in excess of 50 percent prior to November 15, 2012 is once again before the Board.  As will be detailed below, the Board herein finds that a 70 percent disability rating, but no higher, is warranted for the entire period under consideration.

The Veteran's mood disorder is evaluated pursuant to 38 C.F.R. § 4.130, DC 9435.  Under this formula, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 45 to 60 as determined by VA examiners and treatment providers dating from 2010 to 2012.  These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Initially, the record on appeal demonstrates that, in addition to the service-connected mood disorder, the Veteran has been diagnosed with dementia.  Some treatment providers have attempted to differentiate between the memory, speech, and judgment problems associated with the Veteran's mood disorder and the nonservice-connected dementia.  See, e.g., the VA psychiatric assessment dated in May 2010.  However, the November 2012 VA examiner specifically determined that, aside from memory impairment, he was unable to clearly differentiate between the overlapping symptomatology.  Specifically, the examiner stated that "[t]here is much overlap amongst the noted conditions.  Veteran's cognitive deficit (e.g., memory impairment) is attributable to the diagnosed dementia and otherwise dementia tends to exacerbate previous affective personality traits."  In so finding, the examiner specifically indicated that the Veteran's memory impairment is attributable to his nonservice-connected dementia.  The Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Accordingly, the Board will consider the psychiatric symptoms, as depicted by the evidence as a whole in rating the service-connected mood disorder unless clearly attributed to the other nonservice-connected neuropsychiatric diagnoses.

In this case, the Veteran seeks a disability rating in excess of the currently assigned 50 percent for his service-connected mood disorder prior to November 15, 2012.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 70 percent disability rating is warranted under the schedular criteria for the entire period under consideration.

As was described above, under 38 C.F.R. § 4.130, DC 9435, in order to warrant a 70 percent disability rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Here, VA treatment records dated in June 2009 indicated that the Veteran "has some decreased psychomotor activity, no abnormal movements."  His speech was described as normal in rate, volume, and tone.  The treatment provider further noted that "[c]ognitive functions are grossly intact with subjective reports of not remembering the names and dates of certain events, places and people."

In a VA psychiatric evaluation dated in July 2009, the Veteran reported drinking quite heavily since his military discharge, which continued until recent years.  He endorsed becoming angry/irritable easily and stated that he was experiencing some memory problems.  The Veteran further reported feeling sad and depressed at times, but denied thoughts of suicide.  He also indicated that he experienced sleep problems, including difficulty going to sleep and staying asleep.  The treatment provider stated that the Veteran's appearance was appropriate and his speech was at a normal rate and rhythm, although loud.  The practitioner noted that the Veteran's mood was "euthymic and his affect was congruent to mood."  The Veteran was oriented to person, place, and time, and demonstrated no significant impairment of thought process or content.  The treatment provider noted a GAF of 60.

In a September 2009 VA social work assessment, the Veteran reported feeling depressed and endorsed nightmares, flashbacks, night sweats, and intrusive thoughts of the incident in the military two or three times weekly.  The treatment provider noted that the Veteran was well-oriented and denied homicidal or suicidal ideation.  His mood was described as depressed with a congruent affect.  His insight and judgment were intact, and he was neatly dressed.  The Veteran did indicate that he suffered from anxiety.  A GAF of 50 was assigned at that time.

In a letter dated in January 2010, the Veteran's spouse described the Veteran's persistent anger and distrust of authority figures stemming from his in-service assault.  She specifically reported that the Veteran's "reliving of the [in-service] event, his anger, his distrust, his feelings of despair, his self-destructive behavior, his anxiety, and his lack of perceived value as an individual continue to alter his daily life."  See the letter from the Veteran's spouse dated January 2010.

The Veteran was afforded a VA examination as to his acquired psychiatric disability claim in April 2010.  His reported symptoms included chronic sleep impairment with nightmares and restless sleep.  The Veteran indicated that he "can't function like he used to due to memory problems."  He reported no suicidal or homicidal ideation.  He explained that he has been married twice, and that his current marriage has lasted 36 years.  He indicated that he gets along well with his wife and two adult sons.  The examiner noted the Veteran's good family relationships and interpersonal interactions.  The Veteran described himself as sociable and stated that he has good friends, several of whom are deceased.  He endorsed "increasing problems with motivational status over recent years due to a variety of factors, including physical problems, retirement, death of good friends, and relocation from the country to a subdivision five years ago."  The Veteran indicated that he tries to stay active, but is more limited now due to physical problems.  He reported that he goes to the VFW Post three times a month.  The examiner noted the Veteran's affect was appropriate and full, although he did manifest some teariness when talking about his sons.  The Veteran's mood was agitated and dysphoric when talking about his military experiences.  He indicated that he does not experience panic attacks.  With respect to family relationships, the examiner indicated that the Veteran's mood disorder causes sleep-related issues in that he disturbs his wife at night.  With respect to mood, the examiner noted that "the Veteran manifests some depressive mood and decreased motivation to do things."  The examiner also indicated that the Veteran exhibits reduced reliability and productivity as a result of his impaired motivation.  As the Veteran has not been employed for over twenty years, the examiner did not identify any work-related impairment caused by the mood disorder.  A GAF of 55 was assigned.

In a VA neuropsychological assessment dated in May 2010, it was noted that the Veteran was a poor historian and had difficulty articulating his thoughts.  The Veteran's continuing memory problems were described; specifically, misplacing things frequently and trouble with names.  Increased 'mood swings,' particularly increased irritability, were also noted.  The treatment provider indicated that the Veteran was increasingly depressed and a bit anxious.  The Veteran did not endorse suicidal ideation.  The treatment provider noted that the Veteran appeared more depressed over the past five years and indicated that, after the deaths of several close friends, he does not have the circle of friends/activities that he previously had.  His mood was described as euthymic and the practitioner noted that the Veteran had good family/marital relationships.  The practitioner concluded that the Veteran "showed severe deficits across multiple areas of functioning including memory, abstract reasoning/judgment, fine motor speed, language (word-finding/naming, expression, intact reading), and complex attention (visual-spatial/auditory)."  It was also noted that these deficits were consistent with the early stages of Alzheimer's dementia.  The treatment provider further reported that the Veteran's "drop in brief mental status exams from 2005 to 2010 appear to mirror the drop in memory and overall cognitive decline noted by the patient's wife and our current testing."  A diagnosis of dementia, not otherwise specified (NOS), was confirmed and a GAF of 45 was assigned.

VA treatment records dated in November 2010 documented a GAF of 55 based, in part, upon the Veteran's depression, irritability, and low energy level.  A VA treatment record dated in March 2011 noted the Veteran's nightmares, bad dreams, and night sweats secondary to military trauma.  A GAF of 55 was indicated.

At the July 2012 Board hearing, the Veteran and his spouse testified concerning the Veteran's psychological symptomatology.  Specifically, the Veteran endorsed minimal social interaction over the last six years, with the exception of attending military funerals.  See the July 2012 Board hearing transcript, pg. 7.  He stated that he last went to a VFW event in 2005.  Id.  He explained, "I just haven't felt like doing the things I was able to do before."  Id. at pg. 8.  The Veteran's spouse reported that the Veteran suffers from panic attacks and irritability, which affect him in social settings.  Id. at pgs. 9-10.  The Veteran described spending time with his immediate family on a regular basis.  However, his spouse stated that the Veteran becomes "irritated and agitated at noises, activity that's anything out of routine."  Id. at pg. 16.  She explained that it can be "very upsetting" when their two grandchildren are around as the Veteran becomes irritated by the noise and disturbance of routine.  Id.  She noted that the Veteran exhibits obsessive behaviors and suspicions of other people.  Id.  She further indicated that the Veteran rarely leaves their house.  Id. at pg. 17.

Pursuant to the October 2012 Board remand, the Veteran was afforded a second VA examination in November 2012 that addressed his psychological symptomatology.  The examiner noted that the Veteran "manifests serious impairment in social functioning due to mood disorder and cognitive dysfunction, with the latter exacerbating the former."  The examiner stated that the Veteran's psychological symptomatology is best summarized as "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The examiner further observed that the "Veteran is manifesting an increase in the previously established affective dysfunction, likely due to the noted dementia element.  His cognitive dysfunction appears to be the most significant change since the prior compensation and pension examination in April 2010."  The examiner documented the Veteran's increased irritability.  Specifically, the Veteran's spouse reported that the Veteran's "[i]rritability and rage episodes [are] worse in the last two years with screaming in the last six months."  The examiner noted that the Veteran mostly remains at home and interacts with his wife.  The Veteran's spouse stated that the Veteran has not developed any friendships since losing his close friends in 1994 and 2005.  She indicated that the Veteran obsesses about perceived injustices, insists on specific routines, and manifests obsessive rituals.  She further indicated that he has become increasingly forgetful regarding things he is told to do as well as the names of individuals. 

Upon examination, the November 2012 VA examiner noted that the Veteran exhibited "preservation regarding the military trauma; pressured speech that is difficult to interrupt; circumstantial, disorganized thought process; and deficiency in immediate memory."  The examiner also documented the following symptoms:  depressed mood; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; impairment of short and long term memory; circumstantial, circumlocutory or stereotyped speech; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and suicidal ideation.  A GAF of 48 was assigned.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria contained in DC 9435 for the assignment of a 70 percent disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

With regard to the Veteran's mood disorder, the Board concludes that an initial rating of 70 percent, but no higher, is warranted prior to November 15, 2012.  In this regard, the Board acknowledges that the GAF scores assigned to this disability throughout the appeal period have reflected various levels of impairment-from moderate to serious.  However, it is the symptoms specifically noted at the multiple treatment sessions and examinations conducted that are of the utmost significance.

In this regard, the Board finds that the symptomatology associated with the Veteran's service-connected mood disorder supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9435.  Specifically, these symptoms have been consistently endorsed by the Veteran's treatment providers, the VA examiners, the Veteran, and his spouse.  The Board has thoroughly reviewed the record and finds that the medical evidence including VA treatment records, VA examinations, and lay statements shows that the Veteran's mood disorder symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation prior to November 15, 2012.

Indeed, of particular significance to the Board in this matter is the medical evidence documenting the Veteran's problems with continuous depression and anxiety, leading to unprovoked irritability and social isolation.  Additionally, the competent lay assertions of the Veteran and his spouse concerning his serious depressive symptoms including loss of interest in activities, absence of hobbies, and social impairment are well-documented in the VA examination reports.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that a higher rating of 70 percent, but no higher, is warranted based on the Veteran's manifested mood disorder symptomatology prior to November 15, 2012.  See 38 C.F.R. § 4.3 (2013).

The Board recognizes that the May 2010 VA neuropsychological assessment indicated the Veteran "showed severe deficits across multiple areas of functioning including memory, abstract reasoning/judgment, fine motor speed, language (word-finding/naming, expression, intact reading), and complex attention (visual-spatial/auditory)."  The Veteran's service-connected mood disorder symptomatology was productive of serious occupational and social impairment.  However, total occupational and social impairment as a result of the Veteran's service-connected mood disorder has not been shown.  Specifically, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Although the Veteran's spouse reported a history of unprovoked irritability, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  Moreover, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of claim.  Further, as described above, the medical evidence of record indicates that the Veteran's significant memory deficiencies are due to nonservice-connected dementia.  See, e.g., the VA examination report dated November 2012.

The Board recognizes that the Veteran has not been employed.  However, the evidence of record does not show that his mood disorder has caused total occupational impairment prior to November 15, 2012.  Critically, the Veteran previously reported that he stopped working as a result of his worsening hearing impairment.  See the Veteran's statement dated May 1993.  No medical professional has provided any opinion indicating that the Veteran's mood disorder alone has caused total occupational and social impairment prior to November 15, 2012.  Accordingly, in this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for a 100 percent rating prior to November 15, 2012.

In sum, prior to November 15, 2012, the extent and severity of the Veteran's symptoms are suggestive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra; Vazquez-Claudio, supra.  More severe symptomatology has not been shown.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's mood disorder warranted a 70 percent evaluation, but no higher, prior to November 15, 2012.


III.  Additional Considerations

The Board also finds that evidence, prior to November 15, 2012, does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's mood disorder has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the psychiatric disorder has had some impact on the Veteran's occupational functioning, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's psychological symptoms are expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence as to his psychiatric symptomatology, and made assertions of entitlement to a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, solely as a result of his service-connected mood disorder prior to November 15, 2012.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

An initial disability rating of 70 percent, but no higher, for the service-connected mood disorder is granted prior to November 15, 2012, subject to controlling regulations applicable to the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


